Citation Nr: 0424141	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  93-03 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right hip and knee 
disabilities, including as secondary to service-connected 
stress fractures of the heels.

2.  Entitlement to service connection for a kidney disorder, 
claimed as secondary to medication prescribed for service-
connected disabilities.

3.  Entitlement to service connection for duodenitis and 
gastritis with reflux, claimed as secondary to medication 
prescribed for service-connected disabilities.

4.  Entitlement to an evaluation in excess of 50 percent for 
dysthymia.

5.  Entitlement to an evaluation in excess of 10 percent for 
jaw trauma with scars.

6.  Entitlement to a compensable evaluation for stress 
fractures of the heels.

7.  Entitlement to service connection for thoracic outlet 
syndrome.


8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a neck disorder.

9.  Entitlement to service connection for treatment purposes 
of dental pulposis.

10.  Whether new and material evidence has been received to 
reopen a claim of service connection for HIV disease.

11.  Whether new and material evidence has been received to 
reopen a claim of service connection for an upper lip scar.



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran's DD Form 214 reflects that he served on active 
duty from October 1976 to November 1978, and had 
approximately 2 months of prior inactive service.  The DD 
Form 214 also reflects that the veteran lost significant time 
during service, including the period from May 6 to May 14, 
1978.  In all, his service was computed as comprising only 1 
year, 8 months and 6 days.  

This matter is before the Board of Veterans' Appeals (Board) 
from determinations made by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
and St. Petersburg, Florida.  The St. Petersburg RO currently 
has jurisdiction over the veteran's claims folder.

The veteran provided testimony at hearings before the 
undersigned Veterans Law Judge in May 1993 and September 
2000.  He also provided testimony at hearings conducted 
before personnel at the RO in March 1992, January 1998, and 
November 2003.  Transcripts of all these hearings are of 
record.

As noted by correspondence sent by the Board to the veteran 
in June 2004, at the time of the November 2003 RO hearing the 
following claims were incorrectly listed as being on appeal 
and testimony was taken on them: entitlement to earlier 
effective dates for the grant of service connection for 
dysthymia; for the grant of service connection for irritable 
bowel syndrome; for the grant of a 30 percent rating for 
irritable bowel syndrome; and for the grant of a total rating 
based upon individual unemployability due to service-
connected disabilities (TDIU).  This correspondence noted 
that the Board had made final decisions on these issues in 
January 2001, and that they were no longer in appellate 
status.  In the event the veteran wishes to reopen any of 
these claims, with the submission of new and material 
evidence, he should present such to the RO in the first 
instance.  

The record also reflects that the Board remanded the 
veteran's right hip and knee, kidney, duodenitis and 
gastritis with reflux, dysthymia, jaw trauma, and stress 
fracture claims for additional development in January 2001.  
As a preliminary matter, the Board finds that the RO has 
substantially complied with the remand directives, and that a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran's claims regarding thoracic outlet syndrome, neck 
and lip disorders, dental pulposis, and HIV disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The credible evidence does not tend to show that the 
veteran has any current right knee and/or hip disorder of 
service origin, or related to any service-connected 
disability, including stress fractures of the heels.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran currently has a kidney 
disorder.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran's duodenitis and gastritis 
with reflux is causally related to active service, or as 
secondary to medications prescribed by VA for service-
connected and/or non-service-connected disabilities.

5.  The record shows no distinctive periods where the 
veteran's service-connected dysthymia resulted in the ability 
to establish and maintain effective or favorable 
relationships with people being severely impaired and the 
psychoneurotic symptoms being of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Further, there were no 
distinctive periods where the dysthymia was manifest by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

6.  The veteran's service-connected jaw trauma residuals are 
manifest by a tender and painful scar.

7.  The veteran's service-connected jaw trauma residuals are 
not manifest by a severely disfiguring scar; a marked and 
unsightly deformity of the eyelids, lips, or auricles; a scar 
5 or more inches (13 or more cm.) in length; scar at least 
one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation: scar 
adherent to underlying tissue; skin hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); or skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.). 

8.  The credible medical evidence reflects that the veteran's 
service-connected stress fractures of the heels are manifest 
only by subjective complaints of pain with no indication of 
functional impairment.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for right knee and 
hip disorders.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2003).

2.  Service connection is not warranted for a kidney 
disorder, or for duodenitis or gastritis with reflux.  
38 U.S.C.A. §§ 1110, 1131, 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.358 (2003).

3.  The criteria for a rating in excess of 50 percent for 
dysthymia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.130, 
Diagnostic Code 9433 (2003); 38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1995).

4.  The criteria for a rating in excess of 10 percent for 
service-connected jaw trauma residuals with scarring are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, , 4.10, 4.118, Diagnostic Code 
7800-7804 (2003); 4.118, Diagnostic Codes 7800-7804 (2001).

5.  The criteria for a schedular rating greater than 0 
percent for service-connected stress fractures of the heels 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.31 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Recently, in Pelegrini v. 
Principi, No. 01-944, 2004 U.S. App. Vet. Claims LEXIS 370 
(June 24, 2004) ("Pelegrini II"), the United States Court 
of Appeals for Veterans Claims (Court) vacated its previous 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
("Pelegrini I") and remanded the case to the Board for 
further development and consideration.  Pelegrini II 
revisited the requirements imposed upon VA by the VCAA.  The 
Court held, among other things, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a) (West 2002), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II, 2004 U.S. App. Vet. 
Claims LEXIS 370, at *18-*21.  

Here, the rating decisions which are the subject of this 
decision were promulgated prior to the November 9, 2000, 
enactment of the VCAA.  

However, since the VCAA was enacted during the pendency of 
this appeal, compliance with the explicit timing requirements 
of §5103(a) is impossible without the nullification of the 
RO's initial decision.  But in Pelegrini II, the Court stated 
it was (1) "neither explicitly nor implicitly requiring the 
voiding or nullification of any AOJ [agency of original 
jurisdiction] action or decision and (2) the appellant is 
entitled on remand to VCAA-content-complying notice."  Id. 
at *28.  

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claims - rather, 
only after, it nonetheless was provided prior to certifying 
the veteran's appeal to the Board.  And he had ample 
opportunity before certification to identify and/or submit 
additional supporting evidence in response.  He even had an 
additional 90 days, once the Board received his appeal, to 
submit additional evidence and even beyond that point by 
showing good cause for any delay in missing the terminal 
date.  38 C.F.R. § 20.1304 (2003).

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the veteran was notified of the enactment of the VCAA 
by the January 2001 remand.  Thereafter, the RO sent him 
correspondence in May 2001 which specifically noted his 
psychiatric disability, the elements necessary to establish 
service connection for a disability, indicated that he should 
identify any relevant evidence not of record, that VA would 
make reasonable efforts to obtain any such evidence he 
identified, but that it was still his responsibility to make 
sure these records were received by VA.  Although this 
correspondence only identified a psychiatric disability, it 
does reflect that he was apprised of the general provisions 
of VA's enhanced duty to notify and assist claimants under 
the VCAA.  Thus, it appears that this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  The veteran was sent additional 
correspondence September and November 2002 which continued to 
notify him of the general VCAA provisions.  Moreover, the 
veteran has been provided with a copy of the appealed rating 
decisions, the respective Statements of the Case (SOCs), and 
multiple Supplemental Statements of the Case (SSOCs) which 
provided him with notice of the law and governing regulations 
regarding his case, including a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159, as well as the 
reasons for the determinations made with respect to his 
claims.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
these claims and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified the existence of 
any relevant evidence that has not been obtained or requested 
by the RO.  Further, he has been accorded multiple 
examinations in conjunction with this appeal.  In addition, 
he has had the opportunity to present evidence and argument 
in support of his claims, to include at the various personal 
hearings conducted before the RO and the Board.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

In addition, the Board wishes to emphasize that even if all 
of the evidence of record is not discussed in detail in the 
following decision, it was considered.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).  Of note, the evidence 
contained in the claims folder includes the veteran's service 
medical records, voluminous correspondence from the veteran, 
the transcripts of his various personal hearings, and post-
service medical records which cover a period to 2004.

I.  Service Connection

As noted above, the veteran served on active duty from 
October 13, 1976 to November 8, 1978.  According to his DD 
214, he had many periods of "lost time," due to periods of 
AWOL and confinement, including one extending from May 6, 
1978 to May 14, 1978.  As a result, his net active service 
was 1 year, 8 months and 16 days. 

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Right knee and right hip.  The veteran's lower extremities 
were clinically evaluated as normal on his July 1976 
enlistment examination.  In November 1976 the veteran was 
treated in the podiatry clinic for left heel symptoms, after 
jumping into a pool, hitting the heel on the bottom.  He 
complained of pain in both heels for several days; X-ray 
study of both heels was essentially negative for fracture.  
An assessment of stress fracture was made.  There were no 
further references to heel complaints in service; records 
made in connection with this incident contain no references 
to complaints, findings, or treatment of right hip or right 
knee pain.  

The veteran was seen in the emergency room in February 1977, 
after falling on the sidewalk which resulted in an 
"abrazed" knee and a laceration of the chin.  However, it 
is not clear from the service medical records whether this 
was the right or left knee.  Although the veteran was worked 
up afterward for a variety of complaints attributable to his 
fall, he voiced no complaints concerning his right knee and 
hip and received no treatment for same.  Nor were any 
findings associated with right hip or knee disability 
recorded.  Subsequent records dated May 11, 1978, during a 
period recorded as "lost time" on the DD Form 214, note 
complaints of right knee and hip pain of 2 months' duration.  
Nevertheless, he was found to have full range of motion of 
the knee and hip, and no swelling or redness.  Gait was 
unimpaired.  The assessment was right knee and hip pain; 
medication was prescribed for arthalgia.  No disability of 
the right knee and/or hip was diagnosed during active 
service.  No discharge examination appears to be part of the 
service medical records.

In a lengthy, undated statement prepared by the veteran in 
support of his claim, and detailing his military and post-
service history, he reported that during a fall in 1977 he 
experienced trauma to both knees, resulting in pain, and 
abrasion to the right knee, with crepitus of both knees.  
With respect to his right hip disorder, he claimed that such 
followed the stress fractures of both heels, with the major 
impact being absorbed by the right heel.  

With respect to the post-service medical records, the veteran 
underwent VA examinations in July 1980 and August 1986, 
treatment in 1979 and 1980, VA hospitalization in June and 
July 1986, and was evaluated by a private doctor in August 
1986.  Although these records reflect that the veteran voiced 
a multiplicity of complaints, there was no specific 
references to any knee or hip disorder.  

When the veteran was seen on February 3, 1987 by VA, he 
complained of a 3 week history of dull pain and numbness of 
the right leg.  He was referred for X-ray study; films of the 
pelvis revealed a few well defined sclerotic foci seen at 
both proximal femurs, which likely represented a bone island.  
The right knee was radiograhically normal.  In July and 
August 1987 the veteran was seen with a 5 month history of 
right hip pain.  There was no history of recent trauma.  A 
bone scan was negative.  Following X-ray, an impression of 
questionable early post traumatic arthritis was made.  In 
November 1987, as a VA outpatient, the veteran complained of 
a 6-8 month history of a burning sensation in his right hip 
with intermittent stiffness.  He also complained of right 
knee pain.  Following examination, the assessment was right 
hip and knee pain of questionable etiology.  No link to 
military service was stated.  

On VA examination in February 1988, the veteran had numerous 
and varied complaints, involving the genitourinary, 
cardiovascular, skin, musculoskeletal, psychiatric, and 
gastrointestinal systems.  He complained of joint pain.  
However, he had normal gait and examination of the 
musculoskeletal system was negative.  
When seen in a VA rheumatology clinic later that month, he 
reported right hip pain and ankle pain of 6 months duration.  
Examination of the joints was normal with the exception of 
the right hip which had decreased range of motion.  The 
assessment was arthritis of the right hip, unknown etiology, 
questionable Reiter's type, reactive arthritis.  However, 
there is no indication that this diagnosis was based on X-ray 
study.  

During VA hospitalization in 1988, it was reported that the 
veteran was an angry individual who believed that the 
military had cheated him and that he had had problems ever 
since.  When the veteran was seem for psychiatric examination 
for VA purposes in October 1991, he was described as being 
obsessed with his physical symptoms.

In a statement of February 1991, the veteran claimed that he 
injured his "right ankle" while undergoing water training 
in service and was seen for pain in his ankle, knee and hip 
while in service.  He stated that post-service he was treated 
by VA for pain and loss of motion in the right leg in 1988 
and 1989.

On VA orthopedic examination of April 1991, the veteran 
reported that he had "fractured his right ankle and sprained 
his right hip and knee" in the swimming pool incident in 
service, and was "on crutches" for one month, but did not 
require a cast.  X-ray study of the right knee was negative; 
the right hip films showed a small radiolucency which was 
stated to be "probably" insignificant.  Following 
examination, the examiner's diagnosis, based on the veteran's 
history, was "healed sprains of the right knee, hip and 
ankle" with persistent complaints and functional overlay.  
It was also felt that there was a possible minor fracture of 
the right ankle with persistent complaints and functional 
overlay.  

During a hearing before the RO in March 1992, the veteran 
testified that his injury to the right knee and ankle 
developed following a training incident in service, when he 
had to jump into the shallow end of the pool.  He claimed 
that he struck his left heel, and experienced pain into the 
ankle and foot.  He stated that at that time the military did 
not evaluate his hip, but that after being transferred to the 
Naval Regional Medical Center in Memphis, he sought treatment 
for hip and knee pain, which has persisted.  He claimed that 
in service he had been "seeing the doctors...for at least six 
months for the knee and hip pain."  He further claimed that 
the doctors told him that when he hit his heel, the weight of 
his body "jammed" his knee and hip.  

At the time of a hearing before the Board in May 1993, the 
veteran testified that while he injured both heels in 
service, there was more pain in the right.  He stated that he 
started having problems with both the right knee and right 
hip, that X-ray study was done, but that the X-rays can't be 
found.  

During VA examination in October 1993, the veteran claimed 
that after sustaining stress fractures to both heels in 1977, 
he was prescribed medication, and that after he stopped using 
the medication he began to feel pain in the right hip and 
knee.  On examination, the veteran complained of pain on 
motion of these joints, of uncertain etiology.  The examiner 
stated that it was "hard" to establish a relationship 
between the stress fracture and the pain in the right lower 
extremity, i.e. the right hip and knee.  X-ray examination of 
the calcaneus, bilateral, and the right knee and right hip 
were all negative, with the impression being "normal 
examination."  

In March 1994, during VA examination, the veteran complained 
of foot and ankle pain.  The examiner stated that the 
examination was "inconsistent," noting that the veteran 
walked into the examining room with a "rather bizarre slow 
gait," although he had been observed walking normally in the 
waiting room.  Physical and X-ray examination of the feet and 
ankles was reported to be normal.

The veteran testified at the September 2000 hearing that he 
had intermittent right knee pain and posterior give-way of 
the knee in service, as well as intermittent "popping" of his 
right hip which felt as though it were dislocating.  He 
claimed that in service X-ray study of the right knee and hip 
was ordered, but "they were never done."  He testified that 
he had hip symptoms about once a month, but that his right 
knee was symptomatic somewhat more often.  Further, he 
testified that he treated his knee and hip symptoms with 
medication, but that he had not received a diagnosis of right 
knee or hip disability.  He also testified that he took 
Motrin or Indocin for his right knee and hip problems, as 
well as for his service-connected stress fractures of the 
heels, but that the medication was initially prescribed for 
his knee and hip complaints.  The veteran conceded that the 
right knee and hip pain had never been diagnosed.  

In accord with the Board's January 2001 remand, the veteran 
underwent various VA medical examinations in May 2001 which 
addressed his service connection claims.

At a May 2001 VA joints examination, the veteran reported 
that during service  and in the course of running he fell and 
landed on the pavement, striking his knee and injuring his 
right hip.  He also reported that he had injured his right 
foot and ankle at that time, and had been having right hip 
pain since that injury.  The examiner indicated that the 
claims folder had been reviewed.  Diagnoses following 
examination included soft tissue irritation in the right 
knee, and chondromalacia patella of the right knee.  The 
examiner opined that the problems that the veteran was having 
with his right knee were "directly related" to an injury he 
sustained and was not related to the heel problems he was 
having.  In regard to the hip, the examiner stated that this 
was of unknown etiology and did not know what this was caused 
by except that it was probably caused at the time of the fall 
with some soft tissue irritation, and it sounded more like a 
capsulitis rather than any major structure.  X-ray study was 
then ordered and such showed no evidence of abnormality of 
the right hip, knee, ankle or heel.  

At the November 2003 hearing, the veteran contended that he 
was entitled to service connection for right knee and hip 
disabilities as directly incurred in service pursuant to the 
findings of the May 2001 VA joints examiner.  

Since his claims files have been transferred to the Board, 
the veteran has submitted copies of medical records 
(primarily VA) directly to the Board.  To the extent that 
these records pertain to the disabilities under active review 
by the Board, it is noted that such are duplicative of 
records already contained in the claims files.  Of particular 
interest, it is noted that the veteran submitted a copy of a 
VA outpatient treatment record, dated February 3, 1987, which 
reflects a complaint of dull pain and numbness in the right 
leg, with the history "started 3 wks ago" struck through.    
On another report, dated August 10, 1987, the words "5 mo 
hx," of right hip pain shown on the original report 
contained in the claims file, were stuck through, presumably 
by the veteran.  Such will be addressed further below.

With respect to the veteran's claim for service connection 
for right knee and hip disability, it is noted that a careful 
review of the service medical records and post-service 
evidence do not persuasively demonstrate that he currently 
has a disorder involving either joint that is of service 
origin or causally related to service-connected disability.  
In this regard, careful attention has been paid to the entire 
record and the numerous and oft times inconsistent statements 
of the veteran as to the onset of his claimed disorders.  
While he has asserted that he injured his right knee (and 
possibly right hip) at the time he sustained minor heel 
injuries, jumping into a pool in 1976, there is simply no 
support in the service medical records for such claim.  He 
did sustain an abrasion to a knee (which one is unknown) 
during the sidewalk fall in 1977; however, the treatment 
records associated with such incident contain, other than the 
notation of the abrasion, no references to treatment, 
manifestations or complaints of right knee or hip disability.  
Nor do they support his claim (at the hearing in May 1993) 
that X-ray study of the right hip and knee was conducted in 
service or his claim (at the hearing in September 2000) that 
X-ray study of these joints was ordered in service, but not 
conducted.  

In fact, the only specific reference to right knee and/or hip 
complaints in service was recorded on May 11, 1978, that is, 
during a period noted on the DD 214 to be "lost time," when 
the veteran was considered not to be serving on active duty.  
The veteran complained of hip and knee pain, but examination 
revealed no objective findings of any disability.  He did not 
then link the onset of such pain to either of the incidents 
referenced above.  

A number of years passed, when the veteran was able to be 
employed as a construction worker; however the treatment 
records complied during this time showed no complaints 
associated with the right hip and knee, despite the fact that 
the veteran voiced numerous physical and psychiatric 
complaints.  Not until 1987, almost 10 years after service, 
was the veteran treated for "right leg" pain, of 3 weeks 
duration, starting around January 1987.  VA records of 
treatment dated in August and November 1987 and February 1988 
confirm the fact that these complaints were of recent onset.  
Interestingly, in the duplicate copies of these records 
submitted by the veteran himself, the time period was struck 
through, which the Board can only construe as an attempt to 
alter the records.  In any event, these records do not 
contain any information, including the veteran's own history, 
that would link a right knee or right hip disability to his 
military service, any event therein, or his service-connected 
heel disorder.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (The normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.).  

It was not until 1991, in connection with his claim for 
service connection, that the veteran tailored his history 
concerning the right knee and hip complaints to link such to 
events in service.  Physical examinations and X-ray studies, 
by and large, show little if any disability.  Even when the 
early 1987 X-ray study showed evidence of a few sclerotic 
foci, such finding involved both hips.  The April 1991 
medical diagnosis of "healed sprains" of the right knee and 
right hip, with persistent complaints and functional overlay, 
was based on the erroneous history provided by the veteran 
himself.  

The favorable medical opinion, dated in May 2001, which 
establishes a link between chondromalacia and soft tissue 
irritation of the right knee, and soft tissue irritation and 
possible capsulitis of the right hip and events in service is 
also based on a demonstrably false history provided by the 
veteran.  That is, the evidence unequivocally shows that the 
veteran did not sustain chronic right knee and hip problems 
following the fall to the pavement in service.  The Board 
must point out, in this regard, that an opinion by a health 
care professional is not conclusive and is not entitled to 
absolute deference.  Indeed, the Court has provided guidance 
for weighing medical evidence.  The Court has held, for 
example, that a post-service reference to injuries sustained 
in service, without a review of SMRs, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  A medical opinion based upon speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the claimant's history, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Further, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical 
opinion based upon an inaccurate factual premise is similarly 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998); 
Leshore v. Brown, 8 Vet. App. 406 (1995).

Because the veteran is not deemed to be credible, his 
testimony and statements regarding the onset and progression 
of right knee and hip pathology, to the extent such actually 
exists, are of relatively little probative value.  Against 
that testimony is the negative service and immediate post-
service medical records.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  In sum, the 
preponderance of the evidence clearly warrants a finding that 
service connection is not warranted for disabilities 
involving the right knee and/or hip.


Kidney disorder.  No findings indicative of kidney problems 
appear in the service medical records.  

The veteran maintains that he has a kidney disorder secondary 
to medications received for his service-connected 
disabilities.  

An abdominal ultrasound conducted by VA in May 1987 
visualized kidneys of normal echotexture, size and contour.  
However, a private ultrasound of the kidneys in April 1991 
suggested normal renal images except for increased 
echotexture consistent with some element of renal disease.

An October 1993 VA general medical examination found no 
evidence of kidney disease.  Moreover, the examiner remarked 
that laboratory studies had virtually eliminated the presence 
of any renal disease at that time.  In addition, a renal 
ultrasound of both kidneys in October 1993 was interpreted as 
normal.  

At the time of his September 2000 hearing, the veteran 
testified that since taking pain medication, his claimed 
kidney problems had cleared and that he had had no symptoms 
since then.  However, he wished to pursue the kidney 
disability claim.  

In accordance with the Board's remand in January 2001, the 
veteran underwent various VA medical examinations, including 
a genitourinary examination in May 2001.  He reported then 
that his urological symptoms were minimal with nocturia one 
to two times, and several episodes of gross hematuria over 
the past two years.  Further, he reported some evidence of 
renal changes on ultrasound and it was noted that the veteran 
interpreted this as evidence of "kidney damage."  However, 
multiple serum creatinines were in the normal range, 
characteristically 1.0 to 1.1 mg/dl.  His BUN was 
consistently at 10 mg/dl.  Serum testosterone was reported as 
14,13 mg/dl, which was an abnormally low hormone level.  In 
summary, the examiner stated that there was no evidence of 
urological problems and that the veteran's claim of 
occasional hematuria was not supported by urinalysis.  

At the November 2003 hearing at the RO, the veteran conceded 
that his kidney "problem" had resolved but that he was 
still entitled to a grant of service connection and a 
noncompensable rating.  

The provisions of 38 U.S.C.A. § 1151 provide that where any 
veteran shall have suffered an injury, or an aggravation of 
any injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or death of the veteran, disability 
or death compensation shall be awarded in the same manner as 
if such disability or death were service-connected.  

In Brown v. Gardner, 115 S. CT. 552 (1994) the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow and was not consistent with the plain language 
of the statute.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and there need be no identification of "fault" 
on the part of VA.  

However the Supreme Court further held that not every 
"additional disability" was compensable.  The Supreme Court 
did not intend to cast any doubt on the regulations insofar 
as they excluded coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment.  Gardner, 115 S. Ct. at 556 n.3.  In sum, the 
Supreme Court found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA treatment and additional disability but that not 
every additional disability is compensable.  

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).  The 
mere fact that aggravation occurred is not sufficient to 
warrant compensation in the absence of proof that it was the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(2).  
Compensation is not payable for the necessary consequences of 
treatment or examination, which are those consequences which 
are certain to result from, or were intended to result from 
the treatment or examination administered.  38 C.F.R. 
§ 3.358(c)(3).  Compensation is also not payable for the 
continuance of natural progress of the disease or injury for 
which the treatment was authorized.  38 C.F.R. § 3.358(b)(2).  

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress.  See Section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in Gardner, which 
held that no showing of negligence is necessary for recovery 
under § 1151.  However, that amendment to 38 U.S.C.A. § 1151 
does not apply in this case because the veteran filed his 
claim for compensation under 38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 31, 1997).  
All § 1151 claims, such as the veteran's claim, which were 
filed before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by VA on March 16, 1995.  

In regard to the kidney disorder claim, the Board 
acknowledges that the private April 1991 ultrasound indicated 
that there was evidence of renal disease.  However, none of 
the subsequent medical evidence has confirmed that the 
veteran actually has a current kidney disorder.  For example, 
the October 1993 VA general medical examination specifically 
found that there was no evidence of kidney disease, that 
laboratory studies had virtually eliminated the presence of 
renal disease at that time, and that the October 1993 
ultrasound was normal.  Similarly, the May 2001 VA 
genitourinary examination found no evidence of urological 
problems, and that the claims of occasional hematuria was not 
supported by urinalysis.  Therefore, the Board concludes that 
the preponderance of the competent medical evidence is 
against a finding that the veteran currently has a kidney 
disorder.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Similarly, since there is no evidence that establishes the 
presence of a kidney disorder due to VA treatment.  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  Consequently, the veteran's kidney 
disorder claim must be denied.

Duodenitis and gastritis with reflux.  The service medical 
records reflect that the veteran was treated for complaints 
of nausea and vomiting in February 1977, which was assessed 
as gastritis with viral syndrome.  Records dated later in 
February 1977 diagnosed his condition as gastroenteritis.  
Subsequent records from April and June 1977 note treatment 
for abdominal cramping, gas, and diarrhea, which was assessed 
as functional bowel syndrome.  In July 1977, he was found to 
have a probable irritable colon.  Records from January 1978 
show an assessment of irritable bowel syndrome.

An endoscopy performed in May 1986 showed mild duodentitis 
and mild reflux esophagitis.  On VA examination in February 
1988, the veteran had numerous and varied complaints, 
including some involving the gastrointestinal system.  
Although an antral ulcer was suspected on a February 1988 VA 
upper gastrointestinal (GI) series, the findings of a 
subsequent March 1988 upper GI series were consistent with 
duodentitis.  Further, a private flexible sigmoidoscopy in 
July 1990 revealed internal hemorrhoids, although a private 
air contrast barium enema was normal at that time.

An October 1999 VA GI examination diagnosed mild duodenitis, 
documented by endoscopy and upper GI series.  The examiner 
indicated that the veteran's history reflected that this was 
most like exacerbated by nonsteroidal medication use 
previously, but was not felt to be secondary to such alone, 
since the veteran had discontinued nonsteroidal medication 3 
years earlier and his duodenitis had persisted.  He was felt 
to be fairly well controlled with H2 blockers.  

When the veteran appeared at his September 2000 hearing, he 
testified that he took Motrin or Indocin for his nonservice-
connected right knee and hip problems, as well as for his 
service-connected stress fractures of the heels.  He also 
stated that an ulcer had never really developed and that he 
wanted to reclassify the issue as service connection for 
duodenitis and gastritis with reflux, rather than ulcer.  
Since discontinuing the medications, his symptoms had 
fluctuated.  He also testified that he was currently being 
treated for his GI symptoms by VA with a medication similar 
to Prilosec.  

At a May 2001 VA stomach examination, it was indicated that 
the veteran claimed his "stomach" problems were due to 
Indocin he had taken in 1986.  Following examination and 
review of the medical records, the examiner concluded that 
the veteran had had a number of upper GI series, 
gastroscopies, and even sigmoidoscopies, and at the present 
time appeared to be in good medical condition.  Moreover, the 
examiner stated that the veteran had a diagnosis which had 
been substantiated by the above tests as duodenitis and 
gastritis and reflux disease.  Further, the examiner stated 
that the recent upper GI series conducted earlier that month 
resulted in an impression of hiatal hernia with marked 
gastroesophageal reflux.  The stomach and small bowel were 
unremarkable.  In an addendum, the examiner opined that the 
reflux disease and hiatal hernia were more not likely, than 
likely, produced by the Indocin (NSAID), which the veteran 
had taken after discharge from service.  

At his November 2003 hearing, the veteran continued to assert 
that his duodenitis and gastritis were secondary to 
medication prescribed for service-connected disabilities.  
Further, he contended the VA examiner who evaluated his 
condition should have used a "scope" as part of the 
examination.

In regard to the duodenitis and gastritis with reflux claim, 
the Board notes that the competent medical evidence does 
confirm that the veteran currently has these disabilities.  
Although he was treated in service, briefly, for 
gastroenteritis/gastritis, the record indicates that such was 
due to viral syndrome, and resolved without residual 
disability.  Other gastrointestinal symptoms for which he was 
subsequently treated in service related to his irritable 
bowel syndrome, for which service connected has been 
established.  

As already mentioned, it is the veteran's primary contention 
that duodenitis and gastritis with reflux are due to the 
medications he took for his service-connected disabilities.  
In his testimony, he mentions the pain relievers prescribed 
by VA for both service-connected (stress heel fractures) and 
nonservice-connected (right hip and heel) disorders.  
However, the only competent medical opinion to address this 
contention is that of the May 2001 VA stomach examiner, and, 
as detailed above, the examiner's opinion is against the 
claim.  There is no competent medical evidence of record 
which otherwise links the current disability to active 
service, to include as secondary to the existing service-
connected disabilities.  Accordingly, the Board finds that 
the preponderance of the evidence is against this claim.

The Board notes the veteran's contentions that the examiner 
should have used a scope as part of the May 2001 VA stomach 
examination.  However, the examiner's opinion was based upon 
both an examination of the veteran, as well as a review of 
all previous tests contained in the claims folder, and there 
is no competent medical evidence of record which refutes this 
opinion.  As such, this examiner had an adequate foundation 
for the opinion proffered in this case, and the Board will 
not second guess what testing the examiner deemed necessary 
in the instant case.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for as kidney disorder and duodenitis and 
gastritis with reflux.  Therefore, these claims must be 
denied.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


II.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.


A. Dysthymia

Background.  The record reflects that the veteran has been 
evaluated for psychiatric problems during and since his 
period of active service.  However, service connection has 
been established for dysthymia effective March 11, 1990.  
Consequently, the evidence prior to this effective date is 
not for consideration in the instant case.

At an October 1991 VA medical examination, the veteran was 
found to be oriented.  His general knowledge was fairly good, 
he had average intelligence, and could handle academic 
material.  Further, he showed no gross cognitive deficit.  
However, his judgment was impaired in areas by his anger and 
resentment.  Moreover, his insight was limited, although his 
cognitive function was still intact.  In addition, his 
memory, concentration, understanding, and attention span were 
not impaired.  Following examination of the veteran, the 
examiner determined that there was no psychiatric disorder, 
but there was a passive aggressive personality with 
psychosexual confusion.

At the March 1992 and May 1993 personal hearings, the veteran 
provided, in part, testimony in support of his then claim of 
service connection for an acquired psychiatric disorder.  He 
also indicated that he had experienced depression and 
anxiety, as well as periods of suicidal ideation, poor 
concentration, and poor memory.

The veteran underwent a VA mental disorders examination in 
October 1993.  On mental status examination, he was found to 
be alert and cooperative, although somewhat angry at times 
when the examiner talked about the military system and VA in 
particular.  His speech was found to be normal.  Both his 
affect and mood were found to be irritable.  However, there 
was no evidence of suicidal or homicidal ideation, 
hallucinations, or any psychotic symptoms besides being 
somewhat paranoid about the whole system in general.  
Regarding his intellectual and cognitive functioning, he was 
found to be alert, oriented times 3.  He also had good recent 
and remote memory, as well as abstraction and fund of 
knowledge.  The examiner also noted that the veteran got 
depressed at times, and had a very major stress in his life 
such as being HIV positive.  Moreover, he exhibited some poor 
self-esteem and low toleration for frustration.

Based on the foregoing, the examiner diagnosed somatization 
disorder.  A global assessment of functioning (GAF) score of 
60 was assigned.  It is noted that GAF scores of 51 to 60 
reflect moderate symptoms, or moderate difficulty in social, 
occupational, or school functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994 (DSM-
IV) (which has been adopted by the VA in 38 C.F.R. 
§§ 4.125, 4.130).

A private psychological statement dated in November 1995 
provided a detailed overview of the veteran's treatment for 
psychiatric problems.  In summary, the clinician stated that 
the veteran had a history of depression and anxiety ranging 
from mild to severe as of November 1, 1995, following his 
military enlistment.  Further, the clinician stated that it 
was evident in reviewing all of the available documentation 
that his depression and anxiety were directly related to his 
[alleged] physical condition, harassment, negligence, verbal 
threats, and prejudice associated with the military and VA.  
It was noted that he was declared totally disabled in August 
1995, and the clinician opined that the veteran was unable to 
work due to current physical conditions and recurrent 
anxiety.  Nevertheless, the clinician stated that the veteran 
was currently functioning fairly well both psychologically 
and with his HIV diagnosis.  This clinician also assigned a 
GAF score of 68.  It is noted that GAF scores of 61 to 70 
reflect some mild symptoms, or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationship.

In May 1996, the veteran underwent another VA mental 
disorders examination, at which the examiner indicated that 
he had reviewed the November 1995 private psychological 
statement.  On mental status examination, the veteran was 
found to be alert, oriented times 3, casually dressed, 
relatively well-groomed, making good eye contact, and in no 
apparent distress.  His affect was found to be blunted, and 
his mood anxious.  Speech was found to be clear, coherent, 
goal-directed, unpressured, no flights of ideas, or looseness 
of association.  Further, there was no suicidal or homicidal 
ideations, auditory or visual hallucinations, or paranoid 
delusions.  However, he did exhibit much obsessive thinking 
about his events during the military and treatment by VA.  
Nevertheless, he was able to recall 3 out of 3 objects in 5 
minutes, as well as 5 out of the past 5 presidents.  
Moreover, he was able to spell the word "world" forwards 
and backwards.  Serial 3's were intact.  Proverb 
interpretations were found to be abstract.  Both his insight 
and judgment were found to be fair.

Based on the foregoing, the examiner diagnosed dysthymia.  A 
GAF score of 60 was assigned.  Further, the examiner 
commented that the veteran harbored much resentment and anger 
towards the military and VA because he felt that he had been 
subjected to harassment, and that his requests for service 
connection for psychiatric disability had been denied.  The 
examiner also noted that the veteran had a longstanding 
history of irritable bowel syndrome while first serving in 
the military, and that this was a condition that was 
aggravated by stress and anxiety, the ongoing traumatic 
memories while in the service, and that the difficulties 
perceived by the veteran in becoming service-connected for 
psychiatric reasons had also been a form of stress that might 
have aggravated his irritable bowel syndrome.  Moreover, it 
was noted that he presented with longstanding history of 
depressive and anxiety symptoms, including disturbed sleep, 
decreased energy, decreased motivation, and headaches which 
could be accounted for by a diagnosis of dysthymia.  

In an August 1996 addendum, the examiner provided additional 
details regarding the etiology of the veteran's psychiatric 
disorder.  However, no new details were provided as to the 
symptomatology of this disability.

In May 2001, the veteran underwent a new VA mental disorders 
examination, at which the examiner noted that the claims file 
had been reviewed prior to the evaluation.  On mental status 
examination, the veteran was found to be alert, oriented 
times 3, well-nourished, well-developed, neatly and causally 
dressed, making good eye contact, and in no apparent 
distress.  His affect was found to be blunted, while his mood 
was anxious and depressed.  Further, his speech was found to 
be clear, coherent, goal directed, and unpressured.  There 
was no flight of ideas or looseness of association.  
Moreover, there was no suicidal or homicidal ideations, 
auditory or visual hallucination, or delusions.  He was able 
to recall 3 out of 3 objects in 5 minutes, and was able to 
spell the word "world" forward and backward.  Serial 3's 
were intact.  In addition, he was able to recall 5 out of 5 
past presidents.  Proverb interpretation was abstract.  Both 
his insight and judgment were found to be fair.  

Based on the foregoing, the examiner diagnosed dysthymic 
disorder.  A GAF score of 55 was assigned.  Further, the 
examiner stated that the veteran presented with much worry 
about the need for potential healthcare, difficulty sleeping, 
depressed and angry mood, irritability at times, difficulty 
concentrating at times, daytime fatigue, and periods of loss 
of appetite and headache.  Moreover, the examiner indicated 
that the veteran had some anxiety related to his HIV status, 
and if he were not HIV positive his GAF score would be 60.  
However, it was noted that he had a long standing history of 
dysthymic disorder which preceded his being HIV positive.  He 
was found to be competent to handle VA funds.

An outpatient treatment record dated in April 2004 noted that 
the veteran complained of a sense of hopelessness and 
helplessness that had been worsening since his military 
service.  It was also noted that he had been a patient at the 
VA since 1994 due to major depression of long duration 
secondary to his irritable bowel syndrome, and that his 
depression concomitant with his GI symptoms had rendered him 
totally and permanently disabled as well as unemployable.  A 
GAF score of 48 was assigned.  It is noted that GAF scores of 
41 to 50 reflect serious symptoms or any serious impairment 
in social, occupational, or school functioning.

Legal Criteria.  The criteria for evaluating psychiatric 
disabilities, including dysthymia, were changed effective 
November 7, 1996.  In a precedent opinion of the VA Office of 
the General Counsel, it was held that, when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
must determine whether the intervening change is more 
favorable to the veteran and, if the amendment is more 
favorable, apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  In addition, the Board must apply the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000).  Accordingly, in 
evaluating the veteran's major depression claim, the Board 
must consider both the "old" and "new" criteria.

Prior to November 7, 1996, dysthymia was evaluated pursuant 
to 38 C.F.R. 
§ 4.132, Diagnostic Code 9405, which provided that a 
noncompensable (zero percent) rating was warranted for a 
neurosis when there were neurotic symptoms which somewhat 
adversely affected relationships with others but which did 
not cause impairment of working ability.  A 10 percent rating 
required emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent disability rating was warranted where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The Board notes 
that, in a precedent opinion dated in November 1993, the VA 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree," and that it represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOGCPREC 9-93.  The Board is 
bound by this interpretation of the term "definite."  See 
38 U.S.C.A. § 7104(c).  A 50 percent evaluation was warranted 
for considerable impairment of social and industrial 
adaptability.  A 70 percent rating was warranted for 
psychoneurotic disability when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or the veteran was demonstrably unable to 
obtain or retain employment.  The Board notes that each of 
the aforementioned three criteria for a 100 percent rating is 
an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9433 provides that dysthymia is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders, 
pursuant to 38 C.F.R. § 4.130.  When a mental condition has 
been formally diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication, a noncompensable (zero 
percent) evaluation is warranted.  Occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 percent 
evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for his dysthymia under 
either the "old" or the "new" version of schedular 
criteria.

Regarding the veteran's contentions that he is unemployable 
solely due to his service-connected dysthymia, the Board 
notes that the competent medical evidence consistently shows 
that it is the combination of his service-connected irritable 
bowel syndrome concomitant with his dysthymia that renders 
him unemployable.  The GAF scores assigned for the dysthymia 
in and of itself have generally indicated only mild to 
moderate impairment, with the recent April 2004 outpatient 
treatment record indicating serious impairment.  As such, the 
Board finds that the level of the veteran's social and 
occupational impairment attributable to his service-connected 
dysthymia is adequately compensated by the current 50 percent 
rating.  Therefore, the record shows no distinctive periods 
where the dysthymia resulted the ability to establish and 
maintain effective or favorable relationships with people 
being severely impaired and the psychoneurotic symptoms being 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment; it 
does not meet or nearly approximate the criteria for the next 
higher rating of 70 percent under the "old" criteria in 
effect prior to November 7, 1996.  Similarly, the record does 
not reflect that the level of occupational and social 
impairment attributable to the dysthymia warrants a 70 
percent rating under the "new" criteria in effect since 
November 7, 1996, nor does it appear that there are 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

The Board also finds that the veteran does not have any of 
the explicit symptomatology associated with a 70 percent 
rating under the "new" criteria codified at Diagnostic Code 
9433.  Although he reported periods of suicidal ideation, 
poor concentration, and poor memory, these assertions are not 
supported by the competent medical evidence.  For example, 
the relevant VA examinations have consistently found there to 
be no suicidal ideation.  The October 1991 VA medical 
examination found no gross cognitive deficit; his cognitive 
function was still intact; and his memory, concentration, 
understanding, and attentions span were not impaired.  
Thereafter, the October 1993 VA mental disorders examination 
found good recent and remote memory, as well as abstraction 
and fund of knowledge.  On the May 1996 and May 2001 VA 
mental disorders examination, he was able to recall 3 out of 
3 objects in 5 minutes; 5 out 5 of the past presidents; spell 
the word "world" forwards and backwards; and serial 3's 
were intact.

The competent medical evidence does not show that the 
veteran's speech is intermittently illogical, obscure, or 
irrelevant.  On the October 1993 VA mental disorders 
examination, his speech was found to be normal.  Further, 
both the May 1996 and May 2001 VA mental disorders 
examinations found his speech to be clear, coherent, goal-
directed, unpressured, no flight of ideas, and no looseness 
of association.

The Board acknowledges that the October 1991 VA medical 
examination noted that the veteran's judgment was impaired in 
areas by his anger and resentment.  He also appeared somewhat 
angry at times on the October 1993 mental disorders 
examination when the examiner talked about the military 
system and VA in particular.  Similarly, on the May 1996 VA 
mental disorders examination he exhibited much obsessive 
thinking about his events during the military and treatment 
by VA.  However, a thorough review of the claims folder shows 
no distinctive periods where his anger resulted in impaired 
impulse control, such as unprovoked irritability with periods 
of violence, nor obsessional rituals which interfered with 
routine activities.

The Board also notes that the veteran has had symptoms of 
anxiety and depression.  However, these symptoms actually 
correspond to a 30 percent rating under Diagnostic Code 9433.  
There is no indication in the record that his anxiety or 
depression is near continuous, and that it affects the 
ability to function independently, appropriately, and 
effectively.  For example, he was found to be alert on the 
October 1993, May 1996, and May 2001 VA mental disorders 
examinations.  In addition, the May 1996 and May 2001 
examinations noted that he was in no apparent distress, and 
that he made good eye contact.

The Board further notes that the VA examinations have 
consistently shown the veteran to be oriented times 3.  As 
such, there are no distinctive periods where his dysthymia 
was manifest by spatial disorientation.

The record reflects that the veteran's dysthymia has not 
resulted in the neglect of personal appearance and hygiene.  
For example, he was found to be casually dressed and 
relatively well-groomed on the May 1996 VA mental disorders 
examination.  On the May 2001 VA mental disorders 
examination, he was found to be neatly and casually dressed.

As indicated above, the record does reflect that the 
veteran's dysthymia has resulted in occupational and social 
impairment.  Nevertheless, the GAF scores have generally 
indicated mild to moderate impairment, with the recent April 
2004 outpatient treatment record indicating serious 
impairment.  The Board finds that these scores reflect 
difficulty in establishing and maintaining effective work and 
social relationships due to the service-connected dysthymia, 
which corresponds to the current 50 percent rating under 
Diagnostic Code 9433.  It does not show occupational and 
social impairment is of such severity to constitute 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), nor the inability to establish 
and maintain effective relationships necessary for the next 
higher rating of 70 percent.

For the reasons stated above, the Board finds that there are 
no distinctive periods where the veteran's dysthymia met or 
nearly approximated the criteria for a rating in excess of 50 
percent under the "old" or "new" versions of the relevant 
rating criteria.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz, supra.

In making the above determination, the Board notes that it 
took into consideration the applicability of "staged" 
ratings pursuant to Fenderson, supra, but that the objective 
medical evidence showed no distinctive periods where a higher 
rating was warranted.

B.  Jaw Trauma

Background.  Service connection was established for residuals 
of jaw trauma with scars by a December 1992 rating decision, 
evaluated as noncompensable (zero percent) pursuant to 
Diagnostic Code 7800.  The veteran appealed, contending that 
a higher rating was warranted.  By an April 1994 rating 
decision, the RO assigned the current 10 percent rating 
pursuant to Diagnostic Code 7804.

The April 1991 VA medical examination included pictures of 
the veteran's chin.  However, it is difficult to see any 
scarring of the chin in these pictures.  Diagnoses included 
healed minor cuts upper lip and chin with persistent 
complaints and functional overlay.

At an October 1991 VA medical examination, it was noted, in 
part, that the veteran complained of scars on his upper lip, 
which he attributed to his in-service fall where he struck 
his chin on concrete.  He reported that he had stitches 
placed in his upper lip during service.  On medical 
examination, he was found to have small, flesh colored linear 
scars on upper lip, chin, and roundish, flesh-colored scar at 
the medial lower lip.   However, these cars were not tender 
to palpation.  Diagnoses included scars, chin, upper lip, 
secondary to trauma as described by the veteran.

At his March 1992 personal hearing, the veteran testified 
that he experienced pain when he moved his jaw, and that it 
would pop.

At the May 1993 Board hearing, the veteran testified that his 
residual jaw scars were sensitive and painful.

At the October 1993 VA general medical examination, the 
veteran reported that he had hurt his jaw with an open wound 
in the chin with some shallow laceration on the upper lip as 
a result of an in-service fall in 1977.  He also reported 
that stitches were placed in the area of the wound of the 
chin, but no stitches in the area of the upper lip.  On 
examination, the skin under the veteran's chin showed an area 
with erythema and slight tenderness of about 1.5 cm in 
diameter.  However, it was noted that this scar was 
unidentifiable because of the redness of the skin.  However, 
there were no symptoms or signs of cellulitis.  Additionally, 
it was noted that the veteran reported he had been shaving 
with the same type of razor and there were no other lesions 
over his chin and face.  Following examination of the 
veteran, the examiner stated, in part, that there was 
irritation and slight tenderness of the chin involved with 
the fall in 1977.

At the September 2000 Board hearing, the veteran testified 
that he had intermittent tenderness and pain with respect to 
the scar on his chin.  Further, he testified that he also had 
a lip scar that was incurred when he fell in service, that it 
would split open and become red and sore, and that that he 
should receive an additional 10 percent rating for this lip 
scar.  He provided similar testimony on the November 2003 RO 
hearing.

At a June 2001 VA dental examination, the veteran appeared to 
demonstrate normal range of opening during intraoral exam, 
but movement seemed guarded when measuring ranges of motion.  
Vertical opening was 34 mm, right and left lateral 8 to 10 
mm.  Palpation of the temporomandibular joint at rest and 
function was negative for crepitus, clicking, or discomfort.  
Palpation of temporalis and masserter muscles also revealed 
no tenderness.  However, after the examination the veteran 
reported that he had pain and popping of the 
temporomandibular joint after 5 to 10 minutes of eating, and 
that the jaw felt lazy.

Legal Criteria.  The record reflects that the RO has 
evaluated this service-connected disability as a residual 
scar, pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7800 
and 7804.  

The Board notes that the rating criteria for evaluating skin 
disorders have been recently revised, effective August 30, 
2002.  See 67 Fed. Reg. 49,590 (July 31, 2002) (to be 
codified as amended at 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7833).  

Prior to August 30, 2002, Diagnostic Code 7800 provided that 
a noncompensable evaluation was warranted for a slightly 
disfiguring scar of the head, face, or neck.  A 10 percent 
evaluation required that such a scar be moderately 
disfiguring.  A 30 percent evaluation required that the scar 
be severely disfiguring, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  A 50 
percent evaluation required that the scarring result in 
complete or exceptionally repugnant deformity of one side of 
the face or in marked or repugnant bilateral disfigurement.   
When in addition to tissue loss and cicatrization, there was 
marked discoloration, color contrast, or the like, the 50 
percent rating under Diagnostic Code 7800 could be increased 
to 80 percent, the 30 percent rating to 50 percent, and the 
10 percent rating to 30 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (effective prior to August 30, 
2002).

Under the revised version of Diagnostic Code 7800, effective 
August 30, 2002, an 80 percent evaluation is warranted with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  With visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement a 50 
percent evaluation is warranted.  Visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement warrant a 30 
percent evaluation.  One characteristic of disfigurement 
warrants the assignment of a 10 percent disability rating.

Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under Diagnostic Code 7800, are: a 
scar 5 or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation: scar 
adherent to underlying tissue; skin hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.). 

Prior to August 30, 2002, Diagnostic Code 7804 provided that  
a 10 percent disability rating was assigned for a tender and 
painful superficial scar.  The Board notes that the revisions 
to this Code are not substantive as much as they are 
clarifying.  Specifically,  Diagnostic Code 7804 is still for 
painful superficial scars, and Diagnostic Code 7805 is still 
for scars causing limitation of function.  A Note following 
Diagnostic Code 7804 clarifies that a superficial scar is one 
that is not associated with underlying soft tissue damage.  

Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to a rating in excess of 10 percent 
for his service-connected jaw trauma with scarring under 
either the "old" or the "new" versions of the potentially 
applicable schedular criteria.

The record reflects that the service-connected jaw trauma 
residuals are manifest by a tender and painful scar, which 
corresponds to the current 10 percent rating under the 
"old" and "new" versions of Diagnostic Code 7804.  Neither 
version of the Code provides for a rating in excess of 10 
percent.

With respect to Diagnostic Code 7800, the competent medical 
evidence shows no distinctive periods where the veteran's 
service-connected jaw trauma residuals include a severely 
disfiguring scar; or a marked and unsightly deformity of the 
eyelids, lips, or auricles.  It is difficult to view any 
scarring of the chin on the pictures taken in conjunction 
with the April 1991 VA medical examination, and his scar was 
described as a minor, healed cut.  The October 1991 VA 
medical examination showed a roundish, flesh-colored scar at 
the medial lower lip, that was not tender to palpation.  
Moreover, the October 1993 VA general medical examination 
noted that the veteran's chin showed an area with erythema 
and slight tenderness of about 1.5 cm in diameter.  As such, 
he does not meet or nearly approximate the criteria for a 
rating in excess of 10 percent under the "old" version of 
Diagnostic Code 7800.

The Board further finds that a thorough review of the record 
does not show that the service-connected jaw trauma residuals 
are manifest by a scar 5 or more inches (13 or more cm.) in 
length; scar at least one-quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation: scar adherent to underlying tissue; skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); or skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).  As 
such, he is not entitled to a rating in excess of 10 percent 
under the "new" version of Diagnostic Code 7800 either.

For the reasons stated above, the Board finds that there are 
no distinctive periods where the veteran's service-connected 
jaw trauma with scarring meets or nearly approximate the 
criteria for a rating in excess of 10 percent under any 
version of the potentially applicable Diagnostic Codes.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz, supra.

C.  Heel Fractures

Background.  Service medical records show that the veteran 
injured his heels after jumping into a pool.  There were no 
significant findings at that time and X-ray study was 
negative.  Service connection was established for residuals 
of bilateral heel fractures by a December 1991 rating 
decision, evaluated as noncompensable pursuant to Diagnostic 
Code 5284.  The veteran appealed, contending that a 
compensable evaluation was warranted.

VA and private medical records compiled during the 1980s and 
1990s show only occasional references to heel symptoms or 
complaints, although the veteran was treated extensively for 
a multiplicity of other complaints.  In February 1988, he 
reported morning stiffness of the right foot, of 6 months 
duration, and pain in the feet.  At the time of VA 
examination in February 1988, his gait was reported to be 
normal and examination was negative.  He was seen in a VA 
podiatry clinic in July 1994, complaining of heel pain, worse 
on weight bearing.  He denied previous trauma.  An assessment 
of heel spur syndrome was made.  

The April 1991 VA medical examination noted that the veteran 
walked well without a limp, and that he was able to walk on 
his tiptoes and heels but complained of some pain in the 
ankle and proximal foot when doing so.  Examination of the 
right ankle showed no tenderness or swelling.  However, he 
did complain of some pain on the front of the ankle on 
dorsiflexion 20 degrees, but not plantar flexion 40 degrees.  
Diagnoses included possible healed minor fracture with 
persistent complaints and functional overlay.

At the March 1992 RO hearing, the veteran testified that his 
service-connected heel fracture residuals were inclusive of 
pain which radiated up the ankle and into the foot.

At the May 1993 Board hearing, the veteran testified that he 
had problems walking due to his service-connected heel 
fractures; that he had to wear special shoes; and that there 
was always pain in the heel that radiated into the ankle and 
the ball of his foot.  

At the October 1993 VA general medical examination, it was 
noted, in part, that there was pain on pushing over the heel 
area, although there was no limitation of the ankle range of 
motion, nor was there pain on the foot examination.  The 
veteran reported that he could not stand or walk for more 
than 10 minutes without having to rest because the pain would 
be intolerable from down the heel and going up to the ankles.   
Motor status coordination, sensory, and equilibrium were 
preserved.  The deep tendon reflexes were 2/4 on bicipital 
knee and ankle jerks.  Dorsiflexion was present bilaterally.  
X-ray study was negative.  Diagnoses following examination 
included history of stress fracture of both heels.

On a March 1994 VA feet examination, it was noted that 
objective findings revealed a considerably inconsistent 
examination.  For example, the veteran appeared to be a 
healthy man who was of pretty much medium build and normal 
body weight.  However, he walked with a rather bizarre slow 
gait in the examining room, and when walking in the waiting 
room he walked pretty much with a normal paced gait.  He had 
no abnormality of posture.  In addition, it was noted that he 
would, with reluctance, tiptoe and heel walk, but would not 
come to a full squat.  Further, he would not move his lumbar 
spine beyond 20 to 25 percent.  Nevertheless, the appearance 
of both feet was absolutely normal; there was no swelling 
increase; no deformity; no callosity; no corn; no contracture 
about the toes; and there was no heel cord tightness.  
Moreover, he had full range of motion of the hind foot 
bilaterally.  There was no swelling, local temperature, or 
local tenderness.  He also had no secondary skin and vascular 
changes.  Neurological examination was within normal limits, 
and X-rays of both feet were noted as being normal.  In 
conclusion, the examiner stated that the foregoing was a 
normal orthopedic examination of the foot and ankle.

At the September 2000 Board hearing, the veteran testified 
that he had pain in his heels that would fluctuate with the 
amount of pain medication that he would take.  He also 
testified that he could walk or stand for periods of from 30 
minutes at worst to 1 1/2 to 2 hours at best.  Further, he 
testified that his symptomatology had been fairly consistent 
since leaving service, and that the right heel was worse than 
the left.  In addition, it was noted that VA had prescribed 
heel inserts, which helped for a while.  The heel pain was 
initiated by walking or standing.  He described the pain as a 
dull pain that radiated into the ankles and the soles of the 
feet.  Moreover, he testified that the last time that he was 
seen for this problem was by the VA in Miami in 1996.  He 
further testified that there was not much that medical 
personnel could do and that he just had to live with the 
problem.

At a June 2001 VA feet examination, the veteran reported that 
at the time of the original injury he could stand for only 10 
to 15 minutes, and that he got pain his right heel.  Now, 
with medications and heel cups, he reported that he could 
walk and stand for 2 hours without pain.  Nevertheless, after 
long periods of activity he experienced increased pain in 
flare-ups.  He also reported that he had continuous pain 
after standing or walking for a half hour.  Precipitating 
factors were standing and walking, while alleviating factors 
were inserts (the heel cups), Tramadol, and rest (meaning he 
got off his feet).  Moreover, he reported that the pain 
affected his activities of daily living which required 
walking.  However, he had never used crutches, braces, or 
canes for this problem or traditional orthotics.  In 
addition, he had never had surgery for this problem.

On examination, the veteran was found to have +5/5 muscle 
strength, and the neurovascular status was intact.  There was 
painful subtalar joint motion on the right at inversion, and 
at the end of range of motion of eversion.  There was no 
crepitus noted in any pedal joint, ankle joint bilateral with 
normal range of motion, normal range of motion without pain 
or crepitus at the first MPJ and the midtarsal joint and at 
the tarsal metatarsal join.  There was limited subtalar joint 
range of motion right foot, due to pain and guarding.  
Further, the veteran had painful inversion and eversion, 
right subtalar joint range of motion.  He also had a 
propulsive gait which was non-antalgic.  Flexor stabilization 
was noted with some medial deviation of the fourth and fifth 
digits.  There was no calluses, breakdowns, or unusual shoe 
wear noted.  Moreover, there was no skin or vascular changes 
noted.  Capillary filling time was normal; pedal pulses were 
palpable; and sensation was intact.  There was normal arch on 
and off weight bearing with no flat foot noted, no high arch 
noted.  It was noted that when the veteran stood on his toes, 
his heels inverted, and he was unable to stand on his heels 
due to pain.  He was also found to have reducible hammertoe 
deformity of digits three through five bilaterally.  He had 
pain on palpation of the right sinus tarsi area.  In 
addition, he had pain on palpation of the planar heel 
bilaterally, notably the plantar medial heel.  Nevertheless, 
there was no pain on palpation of the area of any tendon 
insertion or in the area of the course of the tendon.  There 
was no flat foot noted, with normal alignment of the Achilles 
tendon on and off weight bearing.  No valgus deformity of the 
heel was noted.  There was also no forefoot or midfoot 
malalignment noted; no hallux valgus.  

Diagnoses following examination were plantar fasciitis; 
possible stress fracture of the right calcaneous, and that 
bone scans and possibly CT scans might be indicated to rule 
out stress fracture; and sinus tarsitis of the right subtalar 
joint.

On a subsequent February 2003 VA feet examination, the 
veteran was found to have no blisters or hammertoes.  He did 
have very minimal callus, subhallux bilateral feet resulting 
from normal shoe friction.

On an April 2003 VA podiatry examination, the veteran's 
dorsalis pedis (DP) and posterior tibia (PT) were found to be 
palpable, +2/4, and equal.  Muscle strength was found to be 
+5/5 and equal.  Deep tendon reflexes were +2/4, and equal.  
Further, he was found to have excellent range of motion, both 
ankles, 15 to 20 degrees dorsiflexion, 45 degrees plantar 
flexion.  Range of motion for the subtalar joint was also 
within normal limits, with 15 degrees eversion, and 30 
degrees inversion bilateral.  Range of motion for the first 
through fifth metatarsophalangeal joint was totally within 
normal limits, active and passive, with passive range of 
motion, 100 degrees dorsiflexion and plant flexion total; 
and, appropriately, 75 degrees dorsiflexion and plantar 
flexion total, second through fifth metatarsophalangeal 
joints.  Further, there were no skin or vascular changes; no 
calluses; no hammertoes; no bunions; and no exaggerated 
pronation and supination of the foot when the veteran stood.  

Based on the foregoing, the examiner's impression was of a 
normal foot examination.  Moreover, the examiner opined that 
the veteran's heel pain was grossly exaggerated, and that he 
did not feel his heel pain was likely to be exacerbated by 
his activities, especially in light of his unemployment.  The 
examiner also noted that the claims file was reviewed, and 
that because of negative findings, X-rays and further 
radiologic studies were not clinically indicated.

Legal Criteria.  The veteran's service-connected heel 
fractures are evaluated pursuant to the criteria found at 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under this Code, 
moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 30 
percent evaluation.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The General Counsel for VA, in a precedent opinion dated 
August 14, 1998, (VAOPGCPREC 9-98) held that if a disability 
rating was established under Diagnostic Code 5284, the 
availability of a separate rating under Diagnostic Code 
5003/5010 and the applicability of sections 4.40, 4.45, and 
4.59 depend upon the manifestations compensated under 
Diagnostic Code 5284.

The General Counsel noted that Diagnostic Code 5284 is a more 
general Diagnostic Code under which a variety of foot 
injuries may be rated; that some injuries to the foot, such 
as fractures and dislocations for example, may limit motion 
in the subtalar, midtarsal, and metatarsophalangeal joints; 
and that other injuries may not affect range of motion.  
Thus, General Counsel concluded that, depending on the nature 
of the foot injury, Diagnostic Code 5284 may involve 
limitation of motion and therefore require consideration 
under sections 4.40 and 4.45.  VAOPGCPREC 9-98.

Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to a compensable rating for his 
service-connected stress fractures of the heels, inasmuch as 
the competent evidence of record does not demonstrate that 
any residual symptomatology produces moderate impairment.  

In this regard, the Board recognizes that since filing his 
claim for service connection for the heel disorder, the 
veteran has complained steadily about heel pain, limiting his 
ability to walk and stand.  Treatment options have included 
pain medication and heel inserts and pads.  However, even 
taking into consideration 38 C.F.R. §§ 4.40, 4.45, 4.59, as 
well as the benefit of the doubt rule, the Board is not 
satisfied that he more nearly approximates the criteria of 
moderate foot injury residuals under Diagnostic Code 5284, so 
as to warrant the assignment of a 10 percent rating.  At 
most, the credible evidence demonstrates no more than mild 
impairment.

In this regard, nearly all medical examiners who have 
examined the veteran's feet have found no significant 
findings, or evidence of functional impairment.  X-ray 
studies have been interpreted as being essentially normal.  
Many examiners have commented that functional overlay was 
present.  Indeed, when the veteran was seen in 1993 the 
examiner made it clear that objective findings were 
"considerably inconsistent."  That examiner noted that the 
veteran walked normally in the waiting room but had a bizarre 
gait in the examining room.  Even the most favorable 
examination to the veteran, that conducted in 2001, revealed 
no significant abnormalities of the feet, although the 
veteran's complaints of heel pain on motion and palpation 
were duly recorded.  

The Board finds most probative the April 2003 VA examination, 
which was detailed and thorough in its findings.  The 
examining podiatrist found that the feet were normal, that 
the veteran's pain was grossly exaggerated, and that the 
medical evidence indicated normal range of motion of the 
feet.  That examination, and the Board's observation and 
assessment of the veteran's credibility during his two 
hearings, compels the conclusion, that at most, the veteran 
has only mild heel impairment, consisting only of complaints 
of pain with no functional loss.  

Under such circumstances, it is clear that the veteran does 
not meet the criteria necessary for a 10 percent rating under 
Diagnostic Code 5284, that is, moderate impairment.  In 
reaching such decision, the Board has considered the doctrine 
of resolving reasonable doubt in favor of the veteran, but 
finds that the preponderance of the evidence is against the 
claim.  See 38 C.F.R. § 3.102.  



ORDER

Entitlement to service connection for right hip and knee 
disabilities is denied.

Entitlement to service connection for kidney disorder, 
claimed as secondary to medication prescribed for service-
connected disabilities, is denied.

Entitlement to service connection for duodenitis and 
gastritis with reflux, claimed as secondary to medication 
prescribed for service-connected disabilities, is denied.

Entitlement to an evaluation in excess of 50 percent for 
dysthymia, is denied.

Entitlement to an evaluation in excess of 10 percent for jaw 
trauma with scars is denied.

Entitlement to a compensable evaluation for stress fractures 
of the heels is denied.


REMAND

By a May 2003 rating decision, the RO found, in part, that 
new and material evidence had not been received to reopen the 
claim of service connection for HIV disease.  Thereafter, in 
a May 2004 rating decision the RO denied the claims of 
service connection for thoracic outlet syndrome, compensation 
under 38 U.S.C.A. § 1151 for a neck disorder, and service 
connection for dental treatment purposes of residual crown of 
#24.  In addition, the RO found that new and material 
evidence had not been received with respect to a claim of 
service connection for an upper lip scar.

Later in May 2004, the veteran submitted a timely Notice of 
Disagreement with respect to the above determinations.  In 
accord with the Court's holding in Manlicon v. West, 12 Vet. 
App. 238 (1999), a remand is required for the RO to issue an 
SOC on this claim.  See also 38 C.F.R. §§ 19.26, 19.29.

The RO should also ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.

2.  The originating agency should issue 
an SOC to the veteran and his 
representative addressing the issues of 
entitlement to service connection for 
thoracic outlet syndrome; entitlement to 
service connection for dental treatment 
purposes of dental pulposis; entitlement 
to compensation under 38 U.S.C.A. § 1151 
for a neck disorder; and whether new and 
material evidence has been received to 
reopen the claims of service connection 
for HIV disease and an upper lip scar.  
The SOC should include a summary of the 
evidence considered as well as all 
relevant law and regulations.  Further, 
the veteran should be advised of the need 
to file a Substantive Appeal to perfect 
an appeal with respect to these issues, 
and he should be given the appropriate 
period of time in which to respond.  If 
and only if he completes his appeal by 
timely filing a substantive appeal should 
this case be returned to the Board, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of 
this decision
?	File with the Board a motion to vacate this 
decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by 
submitting new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 2




